ORDER
After our order had been entered referring this case to the West Virginia Supreme Court of Appeals, a question has arisen as to whether or not Parke-Davis and Pfizer, the drug companies involved, have been released because of the settlement agreement and order in the settlement proceeding entered July 15, 1998 in the West Virginia State Court.
Accordingly, we request the West Virginia Supreme Court of Appeals to defer action on our order of reference so that we may remand the case to the United States District Court from which the appeal was taken for the limited purpose of examining the question of whether or not Parke-Davis and Pfizer have been or have not been so released.
A reply from the West Virginia Supreme Court of Appeals is respectfully requested at its convenience.
With the concurrences of Judge Wilkinson and Judge Niemeyer.